DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of Claims 1-18 are withdrawn in view of the amended claim language.

Allowable Subject Matter
Claims 1-15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic double-armature relay, comprising: an excitation coil having a longitudinal axis, a first and a second end; a first yoke arranged at the first end of the excitation coil and a second yoke arranged at the second end of the excitation coil, each of the first and second yolks having two legs, the first of which is essentially parallel and the second is at an angle to the longitudinal axis of the excitation coil, the first leg of the first yoke serving as a support for a first armature and the first leg of the second yoke serving as a support for a second armature, the second leg of the first yoke serving as a pole face for the second armature, and the second leg of the second yoke serving as a pole face for the first armature; the first armature pivotably arranged on the first leg of the first yoke by a first holding device; the second armature pivotably arranged on the first leg of the second yoke by a second holding device; a first comb cooperates with the first armature and can be moved back and forth essentially perpendicular to the longitudinal axis of the excitation coil; In re Application of Juan Cristobal Sedeo Merchen Page 4 of 10a second comb cooperates with the second armature and can also be moved back and forth essentially perpendicular to the longitudinal axis of the excitation coil, the first and the second combs being arranged opposite each other on opposite ends of the excitation coil; at least two contact bridges, each of which is detachably arranged with a first end in the first comb and a second end in the second comb and each of which comprises two contact rivets oriented in opposite directions; and a plurality of fixed contacts arranged opposite the contact rivets of the at least two contact bridges, two fixed contacts in a de-energized rest position in contact with the contact rivets of a first contact bridge and remaining fixed contacts coming into contact with respective opposing contact rivets of remaining contact bridges by energizing the excitation coil, the first and second yokes and the first and second armatures arranged so that the first and second combs perform opposing translational movements. (Emphasis added to differentiate allowable subject matter over the Prior Art).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 03/08/2022, with respect to currently amended claims 1-15, 17 and 18 have been fully considered and are persuasive.  The previous rejection(s) of amended claims 1-15, 17 and 18 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dittmann et al. US-5734308-A teaches an electromagnetic relay, comprising: a yoke [155] arranged at the first end of the excitation coil [73], the yolk having two legs [156 and 157], the first of which [156] is essentially parallel [figure 2] and the second [157] is at an angle to the longitudinal axis of the excitation coil [figure 2; col. 4 lines 45-52], the first leg [156] of the yoke serving as a support [figure 2; col. 4 lines 45-52] for an armature [3]; the armature pivotably arranged on the first leg [156] of the yoke by a holding device [36].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837